Citation Nr: 0516550	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-31 152	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left femur.



WITNESS AT HEARING ON APPEAL

The veteran





REMAND

The veteran served on active duty from November 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2002 decision by the RO.

In this case, the veteran claims that exposure to cold 
weather during his military service in Germany had an effect 
on his left hip, which in turn contributed to his problem 
with avascular necrosis of the left femur that was manifested 
in 1989.

He testified at a May 2005 hearing before the Board that he 
injured his left hip as a child and thereafter again 
experienced problems with it when running for his high school 
track team.  As noted above, he contends that he experienced 
cold weather during his active military service that affected 
the left hip.

The veteran has indicated that he received treatment in his 
youth from a Dr. Charles Moore at a hospital in Philadelphia, 
Mississippi.  In May 2005, he also testified that he had been 
receiving regular treatment at the Jesse Brown VA medical 
center in Chicago, which is also where he underwent a left 
hip replacement and where he talked to a physician about the 
likelihood that a cold injury in service had affected his 
left hip problem.  (The veteran said that he could not 
remember what the physician had said.)

Given the reference to treatment at a VA facility, and 
because records from the aforementioned facility have not 
been sought, the Board finds that these records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(adjudicators are charged with knowledge of VA records, 
whether in the claims file or not).  The Board also finds 
that, because the veteran is competent to testify about his 
being exposed to cold weather, a medical nexus opinion should 
be obtained.  38 C.F.R. § 3.159 (2004).  The Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has a 
disability and has provided his own testimony regarding an 
in-service event and possible relationship between current 
disability and the in-service event.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
obtain information necessary to obtain 
Dr. Charles Moore's records, or any other 
pre-service treatment records identified 
by the veteran.  All sources identified 
by the veteran should be contacted.  If 
records are not obtained, the veteran 
should be informed of this and given an 
opportunity to obtain them himself.

2.  All treatment records from the Jesse 
Brown VA medical center pertaining to the 
veteran's left hip disability should be 
obtained.  

3.  After completing the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should review 
the claims file, examine the veteran, and 
provide an opinion as to the medical 
probabilities that avascular necrosis of 
the left hip is in any way attributable 
to the veteran's period of military 
service, including any cold weather 
injury sustained by the veteran during 
service.  (Consideration should include a 
review of the veteran's service medical 
records, a detailed history from the 
veteran, and the fact that avascular 
necrosis was not shown until about 1989.)  
The bases for any opinion expressed 
should be set forth in detail.  

4.  The RO should thereafter re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The veteran should be given 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


